              Case 2:18-cv-01506-TSZ Document 1 Filed 10/12/18 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
   THE HIGHLANDS NORTH CONDOMINIUM
 9
   ASSOCIATION, a Washington non-profit
10 corporation,                                           NO.

11                                Plaintiff,              COMPLAINT FOR DECLARATORY
     v.                                                   RELIEF AND MONETARY DAMAGES
12
     ALLSTATE INSURANCE COMPANY, an                       JURY DEMAND
13
     Illinois company; AMERICAN CASUALTY
14   COMPANY OF READING, PA, a Pennsylvania
     company; AMERICAN GUARANTEE AND
15   LIABILITY INSURANCE COMPANY, an
     Illinois company; SAFECO INSURANCE
16   COMPANY OF AMERICA, a New Hampshire
     company; STATE FARM FIRE AND
17
     CASUALTY COMPANY, an Illinois company;
18   and DOE INSURANCE COMPANIES 1–10,

19                                Defendants.
20         Plaintiff The Highlands North Condominium Association (the “Association”) alleges as

21 follows:

22                                       I.     INTRODUCTION

23 1.1     This is an action for declaratory judgment and monetary damages, seeking:

24         (A)    A declaration of the rights, duties and liabilities of the parties with respect to certain
25                controverted issues under insurance policies issued to the Association.
           (B)    Monetary damages.
26
           (C)    Attorneys’ fees and costs (including expert witness fees).
27
     COMPLAINT FOR DECLARATORY RELIEF - 1                       STEIN, SUDWEEKS & HOUSER, PLLC
                                                                     2701 1ST AVE., SUITE 430
                                                                        SEATTLE, WA 98121
                                                                PHONE 206.388.0660 FAX 206.286.2660
               Case 2:18-cv-01506-TSZ Document 1 Filed 10/12/18 Page 2 of 6




 1          (D)    Any other relief the Court deems just and equitable.

 2                         II.     PARTIES AND INSURANCE CONTRACTS

 3 2.1      The Association. The Association is a nonprofit corporation organized under the laws of the

 4 state of Washington with its principal place of business located in Seattle, Washington. The

 5 Association has the duty to maintain the common elements and any limited common elements of

 6 The Highlands North Condominium for the common enjoyment of the unit owners. The Highlands

 7 North Condominium consists of one (1) residential building with a total of thirty-six (36) units,

 8 located at 150 NE 95th Street, Seattle, Washington 98115.

 9 2.2      Allstate. Allstate Insurance Company (“Allstate”) is incorporated under Illinois law with its

10 principal place of business in Northbrook, Illinois. Allstate is registered and authorized to sell

11 insurance in the State of Washington. Allstate sold insurance policies to the Association, including

12 Policy No. 050 135835 (in effect from at least September 30, 1985 to September 30, 1987), Policy

13 No. 050 475549 (in effect from at least September 30, 1990 to September 30, 2007), and Policy No.

14 050 009653 (in effect from at least September 30, 2007 to September 30, 2010). The Allstate

15 policies identify The Highlands North Condominium as covered property. The Association believes

16 that Allstate insured The Highlands North Condominium after September 30, 2010 as well.

17 2.3      American Casualty. American Casualty Company of Reading, Pennsylvania (“American

18 Casualty”) is incorporated under Pennsylvania law with its principal place of business in Chicago,

19 Illinois. American Casualty is registered and authorized to sell insurance in the State of Washington.

20 Upon information and belief, American Casualty sold insurance policies to the Association,

21 including Policy No. CDO 101483381 (in effect from at least September 30, 1988 to September 30,

22 1989) and Policy No. CDO 50 653 9454 (in effect from at least September 30, 1989 to September

23 30, 1990). The American Casualty policies identify The Highlands North Condominium as covered

24 property.

25 2.4      American Guarantee and Liability. American Guarantee and Liability Insurance Company

26 (“American Guarantee and Liability”) is incorporated under Illinois law with its principal place of

27
     COMPLAINT FOR DECLARATORY RELIEF - 2                        STEIN, SUDWEEKS & HOUSER, PLLC
                                                                      2701 1ST AVE., SUITE 430
                                                                         SEATTLE, WA 98121
                                                                 PHONE 206.388.0660 FAX 206.286.2660
               Case 2:18-cv-01506-TSZ Document 1 Filed 10/12/18 Page 3 of 6




 1 business in New York, New York. American Guarantee and Liability is registered and authorized to

 2 sell insurance in the State of Washington. Upon information and belief, American Guarantee and

 3 Liability sold insurance policies to the Association, including Policy No. HAB 3125997-00 (in

 4 effect from at least June 15, 1984 to June 15, 1985). The American Guarantee and Liability policies

 5 identify The Highlands North Condominium as covered property.

 6 2.5      Safeco. Safeco Insurance Company (“Safeco”) is incorporated under New Hampshire law

 7 with its principal place of business in Boston, Massachusetts. Safeco is registered and authorized to

 8 sell insurance in the State of Washington. Upon information and belief, Safeco sold insurance

 9 policies to the Association, including Policy No. CP8441089 (in effect from at least June 15, 1984

10 to June 15, 1986). The Safeco policies identify The Highlands North Condominium as covered

11 property.

12 2.6      State Farm. State Farm Fire and Casualty Company (“State Farm”) is incorporated under

13 Illinois law with its principal place of business in Bloomington, Illinois. State Farm is registered

14 and authorized to sell insurance in the State of Washington. Upon information and belief, State

15 Farm sold insurance policies to the Association, including Policy No. 98-73-7598-7 (in effect from

16 at least September 30, 1986 to September 30, 1988). The State Farm policies identify The

17 Highlands North Condominium as covered property.

18 2.7      Doe Insurance Companies 1–10. Doe Insurance Companies 1–10 are currently unidentified

19 entities who, on information and belief, sold insurance policies to the Association that identify The

20 Highlands North Condominium as covered property.

21 2.8      Highlands North Insurers. Allstate, American Casualty, American Guarantee and Liability,

22 Safeco, State Farm, and Doe Insurance Companies 1–10 shall be collectively referred to as the

23 “Highlands North Insurers.”

24 2.9      Highlands North Policies. The policies issued to the Association by the Highlands North

25 Insurers shall be collectively referred to as the “Highlands North Policies.”

26 ///

27
     COMPLAINT FOR DECLARATORY RELIEF - 3                       STEIN, SUDWEEKS & HOUSER, PLLC
                                                                     2701 1ST AVE., SUITE 430
                                                                        SEATTLE, WA 98121
                                                                PHONE 206.388.0660 FAX 206.286.2660
               Case 2:18-cv-01506-TSZ Document 1 Filed 10/12/18 Page 4 of 6




 1                                 III.   JURISDICTION AND VENUE

 2 3.1      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332

 3 (diversity jurisdiction) as the parties are completely diverse in citizenship and the amount in

 4 controversy exceeds $75,000.

 5 3.2      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) as the Highlands North

 6 Insurers marketed and sold insurance to the Association in King County; a substantial part of the

 7 events giving rise to the claim, including the breach of contract, occurred in King County; and the

 8 insured condominium building is located in King County.

 9                                              IV.    FACTS

10 4.1      Incorporation by Reference. The Association re-alleges the allegations of paragraphs 1.1

11 through 3.2, above, as if fully set forth herein.

12 4.2      BEE Investigation. In May 2018, BEE Consulting, LLC (“BEE”) performed an intrusive

13 investigation at The Highlands North Condominium. Evidence of hidden water damage was

14 observed at all of the locations investigated. The Association believes the cost to repair the covered

15 hidden damage is in excess of the jurisdictional claim limit of $75,000.

16 4.3      Tender to Highlands North Insurers. In October 2018, the Association tendered claims to the

17 Highlands North Insurers. In its tender letters, the Association requested that the Highlands North

18 Insurers investigate for any other hidden damage that may exist at the Highlands North

19 Condominium. The Association also asked each insurer to enter into a tolling agreement to toll the

20 contractual suit limitations period to allow time for the insurers to investigate and make a coverage

21 decision. To date, none of the Highland North Insurers have entered into a tolling agreement with

22 the Association.

23              V.      FIRST CLAIM: DECLARATORY RELIEF THAT THE HIGHLANDS
                            NORTH POLICIES PROVIDE COVERAGE
24 5.1      Incorporation by Reference. The Association re-alleges and incorporates by reference the
25 allegations of paragraphs 1.1 through 4.3 above, as if fully set forth herein.

26

27
     COMPLAINT FOR DECLARATORY RELIEF - 4                       STEIN, SUDWEEKS & HOUSER, PLLC
                                                                     2701 1ST AVE., SUITE 430
                                                                        SEATTLE, WA 98121
                                                                PHONE 206.388.0660 FAX 206.286.2660
               Case 2:18-cv-01506-TSZ Document 1 Filed 10/12/18 Page 5 of 6




 1 5.2      Declaratory Relief. The Association seeks declaratory relief from the Court in the form of

 2 determinations regarding the following disputed issues:

 3       a. The Highlands North Policies are all-risk policies covering every risk, peril, cause, and loss

 4          not excluded. No exclusions, conditions, or limitations bar coverage under the Highlands

 5          North Policies for the hidden damage to The Highlands North Condominium.

 6       b. As a result, the Highlands North Policies cover the cost of repairing the hidden damage to

 7          The Highlands North Condominium.

 8                                       VI.     PRAYER FOR RELIEF
 9          WHEREFORE, the Association prays for judgment as follows:

10 6.1      Declaratory Judgment Regarding Coverage. A declaratory judgment that the Highlands

11 North Policies provide coverage as described herein.

12 6.2      Money Damages. For money damages in an amount to be proven at trial.

13 6.3      Attorneys’ Fees and Costs of Suit. For reasonable attorneys’ fees and costs (including expert

14 fees.)

15 6.4      Other Relief. For such other and further relief as the Court deems just and equitable.

16                                  VII.    DEMAND FOR JURY TRIAL

17 7.1      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Association demands trial

18 by jury in this action of all issues so triable.

19          DATED this 12th day of October, 2018.

20                                          STEIN, SUDWEEKS & HOUSER, PLLC
21                                          /s/ Jerry H. Stein
                                            /s/ Justin D. Sudweeks
22                                          /s/ Daniel S. Houser
                                            /s/ Daniel Stein
23                                          /s/ Jessica Burns
                                            Jerry H. Stein, WSBA 27721
24                                          Justin D. Sudweeks, WSBA 28755
                                            Daniel S. Houser, WSBA 32327
25                                          Daniel J. Stein, WSBA 48739
                                            Jessica Burns, WSBA 49852
26                                          Attorneys for Plaintiff
27                                          2701 First Avenue, Suite 430

     COMPLAINT FOR DECLARATORY RELIEF - 5                        STEIN, SUDWEEKS & HOUSER, PLLC
                                                                      2701 1ST AVE., SUITE 430
                                                                         SEATTLE, WA 98121
                                                                 PHONE 206.388.0660 FAX 206.286.2660
             Case 2:18-cv-01506-TSZ Document 1 Filed 10/12/18 Page 6 of 6



                                    Seattle, WA 98121
 1                                  Email: jerry@condodefects.com
 2                                  Email: justin@condodefects.com
                                    Email: dhouser@condodefects.com
 3                                  Email: dstein@condodefects.com
                                    Email: jessica@condodefects.com
 4                                  Telephone: (206) 388-0660
                                    Facsimile: (206) 286-2660
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     COMPLAINT FOR DECLARATORY RELIEF - 6             STEIN, SUDWEEKS & HOUSER, PLLC
                                                           2701 1ST AVE., SUITE 430
                                                              SEATTLE, WA 98121
                                                      PHONE 206.388.0660 FAX 206.286.2660
